Case: 13-50708       Document: 00513106550         Page: 1     Date Filed: 07/07/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 13-50708
                                   Summary Calendar
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                              July 7, 2015
UNITED STATES OF AMERICA,
                                                                            Lyle W. Cayce
                                                                                 Clerk
                                                  Plaintiff - Appellee

v.

STEPHEN EIKELBOOM,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 5:10-CR-7-1


Before SMITH, BARKSDALE, and PRADO, Circuit Judges.
PER CURIAM: *
       Stephen Eikelboom challenges his 151-month sentence, imposed on
resentencing for his conviction for manufacturing a controlled substance, in
violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)(iii). He claims the court: committed
plain error by failing to inquire, pursuant to Federal Rule of Criminal
Procedure 32, whether he had read the revised presentence investigation
report and discussed it with his attorney; and erred by converting cash


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 13-50708    Document: 00513106550     Page: 2   Date Filed: 07/07/2015


                                 No. 13-50708

currency into drug equivalents for purposes of computing his base-offense
level, pursuant to Sentencing Guideline § 2D1.1(a)(5), (c)(4) (setting offender’s
offense level at 32 for possession of at least 3,000, but less than 10,000,
kilograms of marijuana equivalent). In response, the Government asserts,
inter alia, that the appeal should be dismissed based on Eikelboom’s waiver of
his right to appeal, contained in his plea agreement.
      Pursuant to the terms of the waiver, Eikelboom waived the right to
directly appeal his sentence on any ground, except the denial of his motions to
suppress and the applicability of the career-offender provision. Therefore, the
waiver provision encompasses his Rule 32 and Guideline § 2D1.1 challenges.
Because Eikelboom does not challenge the voluntariness, and the Government
seeks enforcement, of the waiver, the appeal is dismissed. See, e.g., United
States v. Bond, 414 F.3d 542, 544 (5th Cir. 2005); see also United States v.
Walters, 732 F.3d 489, 491 (5th Cir. 2013).
      DISMISSED.




                                       2